Exhibit 21.1 List of Subsidiaries 1. Essex Portfolio, L.P., a California limited partnership 2. Essex Management Corporation, a California corporation 3. Essex Palisades Facilitator, a California limited partnership 4. Essex Sunpointe Ltd., a California limited partnership 5. Essex Mirabella Marina Apartments, L.P., a California limited partnership 6. Essex San Ramon Partners L.P., a California limited partnership 7. Essex Fidelity I Corporation, a California corporation 8. Essex Camarillo Corporation, a California corporation 9. Essex Camarillo L.P., a California limited partnership Essex Meadowood, L.P., a California limited partnership Essex Bunker Hill, L.P., a California limited partnership Essex Treetops, L.P., a California limited partnership Essex Bluffs, L.P., a California limited partnership Essex Huntington Breakers, L.P., a California limited partnership Essex Stonehedge Village, L.P., a California limited partnership Essex Bridle Trails, L.P., a California limited partnership Fountain Court Apartment Associates, L.P., a Washington limited partnership Essex Inglenook Court, LLC, a Delaware limited liability company Essex Wandering Creek, LLC, a Delaware limited liability company Essex Columbus, L.P., a California limited partnership Essex Lorraine, L.P., a California limited partnership Essex Glenbrook, L.P., a California limited partnership Essex Euclid, L.P., a California limited partnership Richmond Essex L.P., a California limited partnership Essex Wilshire, L.P., a California limited partnership Essex Wynhaven, L.P., a California limited partnership Jackson School Village, Limited Partnership. a California limited partnership Mt. Sutro Terrace Associates Ltd., a California limited partnership Essex Carlyle, L.P., a California limited partnership Essex Dupont Lofts, L.P., a California limited partnership ESG Properties I LLC, a Delaware limited liability company Lineberry Sammamish, LLC, a Washington limited liability company Essex Cochran, L.P., a California limited partnership Essex Kings Road, L.P., a California limited partnership Essex Le Parc, L.P., a California limited partnership Essex Monterey Villas, L.P., a California limited partnership Essex Monterey Villas, LLC, a Delaware limited liability company Essex Jaysac Tasman, L.P., a California limited partnership Western Blossom Hill Investors, a California limited partnership Western Los Gatos I Investors, a California limited partnership Western Highridge Investors, a California limited partnership Western San Jose III Investors, a California limited partnership Western Riviera Investors, a California limited partnership Western Palo Alto II Investors, a California limited partnership Irvington Square Associates, a California limited partnership Western Seven Trees Investors, a California limited partnership Western Las Hadas Investors, a California limited partnership San Pablo Medical Investors, LTD, a California limited partnership Gilroy Associates, a California limited partnership The Oakbrook Company, a Ohio limited partnership Pine Grove Apartment Fund, LTD, a California limited partnership Valley Park Apartments, LTD, a California limited partnership Fairhaven Apartment Fund, LTD, a California limited partnership K-H Properties, a California limited partnership Villa Angelina Apartment Fund, LTD, a California limited partnership Essex Camarillo Oaks 789, L.P., a California limited partnership Essex Emerald Ridge, L.P., a California limited partnership Essex Evergreen Heights, L.P., a California limited partnership Essex Sammamish View, L.P., a California limited partnership Essex Wharfside Pointe, L.P., a California limited partnership Essex CAL-WA, L.P., a California limited partnership Essex Marina City Club, L.P., a California limited partnership Essex Fountain Park Apartments, L.P., a California limited partnership Essex SPE, LLC, a Delaware limited liability company Essex MCC, LLC, a Delaware limited liability company Essex FPA, LLC, a Delaware limited liability company Essex Excess Assets TRS, Inc., a Delaware corporation Essex The Pointe, L.P., a California limited partnership Essex Tierra Vista, L.P., a California limited partnership EMC SPE, LLC, a Delaware limited liability company Essex Apartment Value Fund II, L.P., a Delaware limited partnership Essex VFGP II, L.P., a Delaware limited partnership Essex Vista Belvedere, L.P., a California limited partnership Essex Carlmont Woods Apartments, L.P., a California limited partnership Essex Harbor Cove Apartments, L.P., a California limited partnership Essex Parcwood Apartments, L.P., a California limited partnership Essex Marbrisa Long Beach, L.P., a California limited partnership Essex Regency Tower Apartments, L.P., a California limited partnership Essex Marina City Club, LLC, a Delaware limited liability company Essex Northwest Gateway, LLC, a Delaware limited liability company Essex VFGP II, Inc., a Delaware corporation Essex Lake Merritt, Inc., a California corporation Essex Brighton Ridge, L.P., a California limited partnership Essex Canyon Pointe, L.P., a California limited partnership Essex Tower 801 Apartments, L.P., a California limited partnership Essex Echo Ridge Apartments, L.P., a California limited partnership Essex Morning Run Apartments, L.P., a California limited partnership Essex Enclave Apartments, L.P., a California limited partnership Essex Fairwood Pond, L.P., a California limited partnership Park Hill, LLC, a Washington limited liability company Essex Park Boulevard, L.P., a California limited partnership Essex NBN SPE, LLC, a Delaware limited liability company Essex Gateway Management, LLC, a California limited liability company Essex Eastridge, Inc., a California corporation Essex Tracy Development, Inc., a California corporation Essex Property Financial Corporation, a California corporation Northwest Gateway Apartments, L.P., a California limited partnership Essex Eastlake Union, L.P., a California limited partnership Essex Radford, L.P., a California limited partnership Essex Davey GlenApartments, L.P., a California limited partnership Essex Renaissance Apartments, L.P., a California limited partnership Essex Topanga Canyon, L.P., a California limited partnership Essex Alderwood Park Apartments, L.P., a California limited partnership Essex View Pointe, LLC, a Delaware limited liability company Essex Alamo, LLC, a Delaware limited liability company Essex Broadway, LLC, a Washington limited liability company Essex HGA, LLC, a Delaware limited liability company Essex Hillsdale Garden Apartments, L.P., a California limited partnership Essex Camino Ruiz Apartments, L.P., a California limited partnership Essex Harvest Park Apartments, L.P., a California limited partnership Belmont Affordable Partners, L.P., a California limited partnership Essex Chestnut Apartments, L.P., a California limited partnership Essex Canyon Oaks Apartments, L.P., a California limited partnership Essex Coldwater Canyon Apartments, L.P., a California limited partnership Essex Esplanade, L.P., a California limited partnership Pacific Western Insurance, LLC, a Hawaii limited liability company Western Mountain View II Investors, a California limited partnership Western San Jose IV Investors Limited Partnership, a California limited partnership Essex Berkeley 4th Street, L.P., a California limited partnership Newport Beach North, LLC, a Delaware limited liability company Essex Summerhill Park, L.P., a California limited partnership Essex Skyline, L.P., a Delaware limited partnership Essex San Fernando, L.P., a California limited partnership Essex Eagle Rim, L.P., a California limited partnership Essex Hillcrest Park, L.P., a California limited partnership Essex The Commons, L.P., a California limited partnership Essex Derian, L.P., a California limited partnership Essex Bella Villagio, L.P., a California limited partnership Essex NoHo Apartments, L.P., a California limited partnership Essex Hillsborough Park, L.P., a California limited partnership Essex Santee Court, L.P., a California limited partnership Essex City View, L.P., a California limited partnership Essex Courtyard, L.P., a California limited partnership Essex Corbella, L.P., a California limited partnership Essex Anavia, L.P., a California limited partnership Essex Waterford, L.P., a California limited partnership Essex 416 on Broadway, L.P., a California limited partnership RP/Essex Skyline Holdings, LLC, a Delaware limited liability company Essex Valley Village Magnolia, LLC, a Delaware limited liability company Essex Queen Anne, LLC, a Delaware limited liability company Essex Wesco, L.P., a California limited partnership Essex Arbors, L.P., a California limited partnership Essex Cadence GP, L.P., a Delaware limited partnership Essex Cadence Owner, L.P., a California limited partnership Cadence San Jose, L.P., a Delaware limited partnership Essex Warner Center, L.P., a California limited partnership Essex Bellerive, L.P., a California limited partnership Essex Bernard, L.P., a California limited partnership Essex Dublin GP, L.P., a Delaware limited partnership Essex Dublin Owner, L.P., a California limited partnership West Bart Dublin, L.P., a Delaware limited partnership Essex P.M., L.P., a California limited partnership Essex Redmond Hill CW, L.P., a California limited partnership Essex Redmond Hill NE, L.P., a California limited partnership Essex Monarch I, L.P., a California limited partnership Essex Monarch La Brea Apartments, L.P., a California limited partnership Essex Monarch II, L.P., a Delaware limited partnership Essex Monarch Santa Monica Apartments, L.P. Essex Briarwood, L.P., a California limited partnership Essex The Woods, L.P., a California limited partnership Essex JMS Acquisition, L.P. , a California limited partnership Wesco I, LLC, a Delaware limited liability company Santa Clara Square, LLC, a California limited liability company Wesco GP, LLC, a Delaware limited liability company Cadence REIT, LLC, a Delaware limited liability company Dublin REIT, LLC, a Delaware limited liability company Wesco II, LLC, a Delaware limited liability company EssexMonarch GP I, LLC, a Delaware limited liability company EssexMonarch GP II, LLC, a Delaware limited liability company Essex Monarch Guarantor I, a California general partnership Essex Monarch Guarantor II, a California general partnership Wesco Redmond CW GP, LLC, a Delaware limited liability company Wesco Redmond NE GP, LLC, a Delaware limited liability company Essex CPP, GP, L.P., a Delaware limited liability company Essex CPP, L.P., a Delaware limited liability company Essex CPP REIT, LLC, a Delaware limited liability company Essex SF GP, L.P., a California limited partnership Essex SF Owner, L.P., a California limited partnership Essex SF, L.P., a Delaware limited liability company Essex SF Manager, L.P., a California limited partnership Essex SF REIT, LLC,a Delaware limited liability company Essex Huntington on Edinger, L.P., a California limited partnership Essex Montebello, L.P., a California limited partnership Rockwood Christie, LLC, a Delaware limited liability company Essex Elkhorn Owner, L.P., a California limited partnership Essex PE Lofts, L.P., a California limited partnership Essex Riley Square, L.P., a California limited partnership Essex Moorpark GP, L.P., a California limited partnership Essex Moorpark Owner, L.P., a California limited partnership Essex Moorpark, L.P., a Delaware limited partnership Essex Moorpark REIT, LLC, a Delaware limited liability company Essex Madrid, L.P., a California limited partnership Essex Wesco III, L.P. a California limited partnership Wesco III, LLC, a Delaware limited liability company Wesco IIIGP, LLC, a Delaware limited liability company Essex Haver Hill, L.P., a California limited partnership Essex Piazza, L.P., a California limited partnership
